          Case 18-09108-RLM-11 Doc 215 Filed 01/25/19 EOD 01/25/19 Corp
                                                                   15:32:41   Pg 1 of 1(rev 6/1/12)
                                                                        Ownership-Legal
                             UNITED STATES BANKRUPTCY COURT
                                   Southern District of Indiana
In re:                                                                     )
                            1                                              )
USA GYMNASTICS,
                                                                                  Case No. 18-09108-RLM-11
                                                                           )
                                                                           )
                                                      Debtor(s).           )


                                          CORPORATE OWNERSHIP STATEMENT

As required by Fed.R.Bankr.P. 1007(a)(1), the debtor now files this Corporate Ownership Statement
and reports as follows:
(Check one box only.)
          Debtor is not a “corporation” as defined in 11 U.S.C. §101(9).

  ✔       Debtor is a “corporation” as defined in 11 U.S.C. §101(9) but has no entities to report under
          Fed.R.Bankr.P. 1007(a)(1).
          Debtor is a “corporation” as defined in 11 U.S.C. §101(9), and the following corporations directly
          or indirectly own 10% or more of any class of the debtor's equity interests: (List corporations
          below.)




   The debtor declares under penalty of perjury that this Corporate Ownership Statement is true and correct.


                                                                                /s/ James Scott Shollenbarger
                                                                                (Signature of Authorized Individual)*


                                                                                James Scott Shollenbarger
                                                                                (Printed Name of Authorized Individual)


   *Note: If filing electronically, use the /s/ electronic signature per our Administrative Procedures Manual.


         1The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
         principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
